    Case 1:20-cr-00055-CW Document 1 Filed 08/13/20 PageID.1 Page 1 of 2

                                                                             FILED
                                                                      2020 AUG 13 PM 4:00
                                                                            CLERK
JOHN W. HUBER, United States Attorney (#7226)                         U.S. DISTRICT COURT
KARIN M. FOJTIK, Assistant United States Attorney (#7527)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
                                                                       SEALED
                       IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH

  UNITED STATES OF AMERICA,                                 INDICTMENT

         Plaintiff,                       Count 1: 18 U.S.C. § 2423(b), Travel with Intent
                                          to Engage in Illicit Sexual Conduct
         vs.

  ROBERT PAUL WEITZEIL,

         Defendant.




       The Grand Jury charges:                                 Case: 1:20−cr−00055
                                                               Assigned To : Waddoups, Clark
                                                               Assign. Date : 8/13/2020
                                         COUNT 1
                                                               Description:
                                    18 U.S.C. § 2423(b)
                  (Travel with Intent to Engage in Illicit Sexual Conduct)

       Between February 12, 2007 and February 14, 2007, in the District of Utah,

                              ROBERT PAUL WEITZEIL,

defendant herein, did travel in interstate commerce for the purpose of engaging in any .

illicit sexual conduct as defined in Title 18, United States Code, Section 2423(f), with

another person, to wit: Minor A, and attempted to do so; all in violation of 18 U.S.C. §
   Case 1:20-cr-00055-CW Document 1 Filed 08/13/20 PageID.2 Page 2 of 2




2423(b).



                                  A TRUE BILL:



                                  FOREPERSON OF THE GRAND ITJRY

JOHN W. HUBER
Unite States Attorney

   L_      ;J.
        M. FOJTI
Assistant United Sta




                                    2
